UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6909



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ANTHONY MARK WILSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:04-CR-00379-LDW-4; 1:08-cv-00285-LDW)


Submitted:     August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Mark Wilson, Appellant Pro Se. G. David Hackney, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Mark Wilson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion, as well

as its order granting in part and denying in part Wilson’s Fed. R.

Civ. P. 59(e) motion for reconsideration.                    The orders are not

appealable unless a circuit justice or judge issues a certificate

of    appealability.        See      28   U.S.C.    §    2253(c)(1)      (2000).      A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§    2253(c)(2)   (2000).        A   prisoner      satisfies      this   standard    by

demonstrating     that    reasonable           jurists    would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district   court     is       likewise      debatable.        See     Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Wilson has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.                       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                           2